Judgment unanimously affirmed. Memorandum: Whether defendant was so intoxicated as to be unable to form the requisite intent to commit murder in the second degree presented an issue of fact (see, People v Danaher, 115 AD2d 905, 906; People v Shapiro, 96 AD2d 626, 627). The jury’s resolution of this issue in the *1024People’s favor was supported by sufficient evidence and was not against the weight of the evidence.
We conclude that the trial court did not abuse its discretion in failing to conduct a hearing pursuant to CPL 730.30 (1) upon ascertaining through the presentence report that defendant had been hospitalized and diagnosed as having had a mental illness more than 20 years before the incident which resulted in the present charges against him (see, CPL 730.30; People v Palmer, 143 AD2d 469, 470-471, Iv denied 73 NY2d 858; People v Arnold, 113 AD2d 101). The facts or events presented to the trial court did not "raise a bona fide doubt” concerning defendant’s competency (People v Harris, 109 AD2d 351, 355, lv denied 66 NY2d 919; see, People v Arnold, supra, at 102). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — murder, second degree.) Present— Boomer, J. P., Green, Pine, Lawton and Davis, JJ.